Plaintiff, appellant herein, a sister of William H. Callan, deceased, brings this appeal on questions of law from a judgment of the Probate Court of Cuyahoga County, wherein the Probate judge made an election on behalf of the incompetent widow of decedent to take under the law rather than under the will, in pursuance of the provisions of Section 2107.45 of the Revised Code.
William H. Callan died testate on September 17, 1955, leaving a gross estate of approximately one-half million dollars. He was survived by his widow, Hanna G. Callan, who was 83 years of age and incompetent at the time of his death. There were no children born as issue of the marriage.
On October 5, 1955, Eilene Marie Olson, niece of Hanna G. Callan, was appointed her guardian. On October 6, 1955, the will of decedent was admitted to probate. In accordance with the provisions of the will, The National City Bank of Cleveland was appointed executor. On October 19, 1955, on application of *Page 116 
her guardian, the Probate Court appointed a commissioner to ascertain the value of the provision made for the widow by decedent in his will and the value of her rights under the law.
On December 20, 1955, the commissioner filed his report. He found that the value of the widow's interest under the will was $83,900. He found that the value of the widow's interest under the law was $267,736.
Although the commissioner recognized that there was "real value in the right of the surviving spouse under the will to request that the trustee invade the corpus of the trust estate for her comfort and support," he stated that he was "unable to translate the value of this right into dollars."
He then made an analysis of the estimated annual income of the widow. He thought such an analysis was relevant in a consideration of the extent to which the widow might need money from the corpus of the trust estate. He submitted the following figures:
Residue to Trustee                            $371,977 Annual income from residue at 4% Separate assets of surviving spouse:                                              $14,879 Securities                   $176,062 Cash                            6,000 Property exempt                30,000 Insurance proceeds                      2,500    $239,562 Annual income from separate assets at 4%                                         $ 9,582 Non-income producing property                     $ 30,000 Residence                     1,050    $ 31,050 Property under will Total estimated annual income                            $ 24,461
The commissioner then concluded his report with the following comment: *Page 117 
"Your commissioner is unable to estimate the amount, if any, which the surviving spouse may need in addition to the foregoing for her comfort and support. Any estimate would be speculative and of no assistance to the court. Accordingly, the value under the will has been computed without regard to the possibility of supplementary payments from the corpus of the estate."
On December 21, 1955, prior to the hearing on the commissioner's report, decedent's sister, Mary E. Callan, filed an application for "Application to take under the will." On the same day, the court made an entry denying the application of Mary E. Callan that the widow be required to make an election under the will.
Also, on December 21, 1955, the court, in pursuance of Section 2107.45, Revised Code, made the following entry:
"December 21, 1955 This day came Thomas P. Mulligan, who was heretofore appointed as commissioner to ascertain the value of the provision made in the will of the said William H. Callan, deceased, for his surviving spouse who is now under disability and the value of the rights of such spouse under the law and to which she is entitled is more valuable and better than the provision made by said testator for his said spouse in his said will. It is now ordered that an election for said widow to take under the statutes of descent and distribution be made; and it is further ordered that the election so to take be entered upon the journal of the court."
Thereafter, the appellant made a motion to set aside the election under the law and to require that an election be made under the will, which motion the Probate judge denied. A motion for new trial was then filed by appellant and was overruled by the court. Thereafter, appeal was prosecuted to this court, setting forth assignments of error as follows:
"1. A. The court erred in electing for the incompetent widow to take under the law instead of under the will.
"B. The court erred in overruling the motion for new trial.
"C. The court erred in overruling the motion to set aside election under law and make election under will.
"2. The court erred in making an election before the schedule of debts had been filed." *Page 118 
All three parts of the first assignment of error may be condensed into one question, namely: Did the Probate Court commit prejudicial error in electing that the testator's widow take under the law?
The answer to this question involves the jurisdiction of the Probate Court.
"The jurisdiction of the Probate Courts of Ohio is conferred directly by Section 8, Article IV of the Ohio Constitution, and by legislation passed pursuant to the legislative authority granted in that section of the Constitution, which legislation may expand but may not restrict or detract from the specific jurisdiction conferred by that section." Paragraph one of syllabus of In re Estate of Miller, 160 Ohio St. 529,117 N.E.2d 598, 46 A. L. R. (2d), 493.
Section 2101.24, Revised Code, provides in part:
"The Probate Court shall have plenary power in law and in equity fully to dispose of any matter properly before the court, unless power is expressly otherwise limited or denied by statute."
With those fundamentals in mind, we come to a consideration of Section 2107.45 of the Revised Code, which defines the procedure to be followed by the court when a surviving spouse is under legal disability. Section 2107.45 provides:
"When, because of a legal disability, a surviving spouse is unable to make an election as provided by Section 2107.39 of the Revised Code, as soon as the facts come to the knowledge of the Probate Court, it shall appoint some suitable person to ascertain the value of the provision made for such spouse by the testator and the value of the rights in the estate of such testator under Sections 2105.01 to 2105.21, inclusive, of the Revised Code. Such appointment by the court shall be made at any time within the time allowed for election under Section 2107.39 of the Revised Code.
"When the person appointed returns the report of his investigation, the court shall determine whether the provision made by the testator for the surviving spouse in the will or the provision under Sections 2105.01 to 2105.21 inclusive, of the Revised Code, is better for such spouse and shall elect accordingly. The court shall thereupon record upon its journalthe *Page 119 election made for such spouse, which election, when so entered,shall have the same effect as an election made by one not undersuch disability." (Emphasis added.)
Thus, that section of the Code vests the Probate Court with full power and authority to determine what "is better for such spouse," and the election when so made has the same effect as an election made by a competent spouse.
It becomes important, then, to consider the rights of a surviving spouse when competent to elect to take under the law or under the will. Provision is made for an election of a competent surviving spouse by Section 2107.39, Revised Code, the pertinent part of which provides as follows:
"After the probate of a will and filing of the inventory, appraisement, and schedule of debts, the Probate Court on themotion of the executor or administrator, or on its own motion,
forthwith shall issue a citation to the surviving spouse, if any be living at the time of the issuance of such citation, to electwhether to take under the will or under Section 2105.06 of theRevised Code. If such spouse elects to take under such section,such spouse shall take not to exceed one half of the net estate
and unless the will shall expressly provide that in case of such election there shall be no acceleration of remainder or other interests bequeathed or devised by the will, the balance of the net estate shall be disposed of as though such spouse had predeceased the testator. The election shall be made within one month after service of the citation to elect, or if no citation is issued such election shall be made within nine months after the appointment of the executor or administrator. * * * The election shall be entered on the journal of the court." (Emphasis added.)
Section 2107.43 of the Revised Code provides that whether or not a citation is issued the election of the surviving spouse shall be made in person and "when the election is made in person before such judge or referee, the judge or referee shall explain the will, the rights under such will, and by law, in the event of a refusal to take under the will."
We find no provision in the Constitution or the laws enacted thereunder with respect to the jurisdiction of the Probate Court which permits someone other than the executor, administrator *Page 120 
or the court itself, either to move for the issuance of a citation to the surviving spouse or to compel the choice or election that should be made in either case, either by the surviving spouse when competent or by the court when the surviving spouse is incompetent.
While Section 2107.43 of the Revised Code requires the judge or referee to explain the will, the rights under such will, and by law, in the event of a refusal to take under the will, nevertheless, it is clear from an examination of the applicable statutes that the right of a widow to take, either under the law or under the will, is an absolute right in the nature of a personal privilege which can not be taken from her. Consequently, it follows that when the Probate judge, acting in pursuance of and in accordance with the provisions of Section2107.45, Revised Code, makes an election for an incompetent widow, he simply takes the place of such surviving spouse, and the election when made, likewise, vests in her an absolute right in the nature of a personal privilege which can not be taken from her at the instance of the third parties.
The election by the Probate judge is made for the benefit of incompetent spouse and not for the benefit of third parties, and, in so doing, the judge must determine "whether the provision made by the testator for the surviving spouse in the will or the provision made under the law is better for such spouse," and shall elect accordingly. In other words, the Probate judge does for the widow that which she, because of her legal disability, is unable to do for herself. But once the election is made for her by the Probate Court, acting in pursuance of the statute, in the exercise of sound discretion, the election so made has the same effect as an election made by one not under disability, as provided by the last sentence in Section 2107.45, Revised Code; and her rights thereby become absolute, and third parties are without right to complain. In examining this record, we find that the Probate judge methodically and systematically acted in pursuance of Section 2107.45 in appointing a suitable person to ascertain the value of the provision made for such spouse by the testator and the value of the rights in the estate of such testator under the law. The commissioner so appointed made a complete and thorough examination of the value of *Page 121 
such rights and reported the same in writing, as appears in the record. The court then found, after the return of the commissioner's report, that it would be better to elect for such spouse under the statutes of descent and distribution and, thereupon, made a record of such finding upon its journal. We find no error by the Probate Court in its proceedings and no error in the judgment of the court as entered upon its journal in pursuance of the provisions of the statute. Further, we find that the Probate Court was not guilty of an abuse of discretion but acted completely within the limits of sound discretion in accordance with the jurisdiction and authority conferred by law.
As the record shows, the appellant is the sister of the deceased. The Probate Court's determination in pursuance of the statute, that the value of the right of the surviving spouse under the law is "better for her" than the provision made for her under the will, means that the widow immediately acquires one-half of the decedent's estate. Thus, this portion of decedent's estate is irretrievably lost so far as appellant is concerned. However, if the widow was to take under the will, in all likelihood, being aged, incompetent and having substantial assets of her own, she would not use the invasion of principal provision of the will.
The appellant argues in favor of the doctrine of "invasion of the principal" as being a great benefit to the surviving spouse. With this argument we can not agree. The provision of the will referred to is, in part, as follows:
"If my said wife shall certify in writing to the trustee inany year that, after taking into account her income from othersources, it is necessary that she have an additional sum for hercomfort and support, the trustee shall not be required to inquireinto her need for or the application made by her of any suchsum." (Emphasis added.)
In our opinion, there would never be any reason, under the facts of this case, for the widow to certify that funds were needed for her comfort and support and, being under legal disability, she would not be competent to do so; and it is indeed questionable whether the guardian could do so in view of the fact that the will provides that the widow herself shall socertify. Thus, the appellant, as a relative of decedent, would benefit. Yet, the appellant's *Page 122 
contention is that the court erred in electing for the widow that she take under the law. Appellant says that the court "should have chosen the `deepest well,' the `largest reservoir,'" and that this would be under the will and the widow's right under the will to invade the principal of the corpus of the trust set up for her by decedent. Appellant says that by reason of this clause, it was possible for the widow to secure the whole estate and not merely half as she obtained under the court's election. However, if this could be conceived to come to pass and the widow did secure the whole estate, it would defeat appellant's own interest in decedent's estate. Obviously, the appellant is arguing along this line because if the court had elected for the widow to take under the will, it would inure to appellant's own benefit. Hence, because of her interest in the residue, her contention that it would be better for the widow if the court's election had been for the widow to take under the will is being made because appellant believes it is in her own interests, rather than that of the widow. The position of appellant, therefore, is inconsistent, contradictory, and untenable in logic or reason, and can be explained only on the ground of self-interest.
The Probate judge, as appears at pages four and six of the record, questioned whether the sister of the decedent, the appellant herein, had any justiciable interest, but indicated that he would permit counsel to present their case to require the judge to elect for the widow to take under the will and, after argument, overruled the application.
The interest of the appellant is, as plainly stated by counsel, in a percentage of the residue as provided by the will. Therefore, appellant has no present justiciable interest which is entitled to recognition by the Probate Court in these proceedings. Consequently, we find no warrant in law for the interposition of the appellant in the proceedings so long as the widow is living.
The cases of In re Estate of Knofler, 143 Ohio St. 294,55 N.E.2d 262 (73 Ohio App. 383, 52 N.E.2d 667), andIn re Estate of Morton, 21 Ohio Law Abs., 438, 2 Ohio Supp., 361, have no application. In each instance the application wasmade by the guardian of the incompetent and, in the Knoflercase, the legatees of the incompetent spouse did make an application similar *Page 123 
to the one made here but at the time the application was made the incompetent spouse had died and the legatees had an immediate interest in the surviving spouse's estate. Here that is not the case and, therefore, the appellant is not in a position to challenge the judgment of the Probate Court.
The second assignment of error is that the Probate Court erred in making an election before the schedule of debts had been filed.
The question raised by this assignment of error was decided in the case of Davis v. Warner, Admr., 47 Ohio App. 495,192 N.E. 270, where it was held, as appears by paragraph six of the syllabus:
"Surviving spouse may make election at and after admittance of will to probate, within time limited, and need not wait until schedule of debts is filed and citation issued (Sections 10504-55 and 10504-56, General Code [Sections 2107.39 and 2107. 43, Revised Code])."
Hence, it is clear that neither the surviving spouse nor the court is required to wait until the schedule of debts is filed and a citation issued, but may elect at and after the admission of the will to probate, although in this case, it could not be claimed to be prejudicial in any event. Debts and costs of administration are set forth in the commissioner's report and would not in the least affect the result arrived at by the court in its determination of what is better for the widow. Furthermore, the statute (Section 2107.45) does not so limit the Probate Court in making its election for the incompetent spouse. No prejudice is shown nor does the appellant so contend. Therefore, the second assignment of error is without merit and must be overruled.
In conclusion, we hold that it is not for this Court of Appeals to substitute its judgment for that of the Probate Court. The judgment of the Probate Court, when acting within the limits of the statute and exercising sound discretion, can not be set aside in this appeal on the ground of error alone. It would seem that the only ground for attack on the court's judgment could be for an abuse of discretion; however, the appellant does not so contend but claims the court erred as a matter of law. This contention cannot be sustained on this appeal. Consequently, *Page 124 
assignments of error Nos. 1 and 2 are overruled, and the judgment of the Probate Court is affirmed.
Judgment affirmed.
KOVACHY, P. J., concurs.